DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The Claims:
1. (Currently amended) A computer-implemented method of generating an input for an optimization of an external beam radiotherapy plan for a multileaf collimator, the computer-implemented method comprising: 
obtaining information indicative of a desired dosage and/or an intensity distribution; 
solving, for each arc angular sector of a plurality of arc angular sectors, a constrained optimization problem to obtain leaf tip trajectories or leaf tip positions reflecting the desired dosage and/or the intensity distribution, 
calculating a plurality of binary masks for the plurality of the arc angular sectors, respectively, each binary mask of the plurality of binary masks indicating an exposure of bixels by the multileaf collimator; and 
providing the plurality of binary masks as an input for the optimization of the external beam radiotherapy plan.

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-8 and 11, the prior art failed to disclose or fairly suggested a computer-0implemented method of generating an input for an optimization of an external-beam radiotherapy plan for a multileaf collimator as claimed.

With respect to claims 9 and 12-18, the prior art failed to disclose or fairly suggested a device as claimed.

With respect to claims 19-21, the prior art failed to disclose or fairly suggested a non-transitory computer-readable medium that stores instructions as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Amendment
Applicant’s amendments filed 07 June 2021 with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn.
Applicant’s amendments filed 07 June 2021 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 07 June 2021 with respect to claim 5 have been fully considered.  The objection of claim 5 has been withdrawn.
Applicant’s amendments filed 07 June 2021 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 07 June 2021 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 07 June 2021 with respect to claims 9 and 12-18 have been fully considered.  The objections of claims 9 and 12-18 have been withdrawn.
Applicant’s amendments filed 07 June 2021 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 07 June 2021 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 07 June 2021 with respect to claim 15 have been fully considered.  The objection of claim 15 has been withdrawn.
Applicant’s amendments filed 07 June 2021 with respect to claim 16 have been fully considered.  The objections of claim 16 have been withdrawn.
Applicant’s amendments filed 07 June 2021 with respect to claim 17 have been fully considered.  The objections of claim 17 have been withdrawn.
Applicant’s amendments filed 07 June 2021 with respect to claim 18 have been fully considered.  The objection of claim 18 has been withdrawn.
Applicant’s amendments filed 07 June 2021 with respect to claims 19-21 have been fully considered.  The objections of claims 19-21 have been withdrawn.
Applicant’s amendments filed 07 June 2021 with respect to claim 21 have been fully considered.  The objections of claim 21 have been withdrawn.
Applicant’s amendments filed 07 June 2021 with respect to claims 19-21 have been fully considered.  The rejection of claims 19-21 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sheng et al. (U. S. Patent No. 10,987,523 B2) disclosed a platform for an intensity-modulated radiation therapy. 
Isola et al. (U. S. Patent No. 10,537,749 B2) disclosed a supervised deformation of a 4-D dose map for adaptive radiotherapy planning.
Nord et al
Brand (U. S. Patent No. 9,251,302 B2) disclosed a system and a method for planning a radiation therapy treatment.
Netsch et al. (U. S. Patent No. 9,020,234 B2) disclosed a delineation of a contour for radiation therapy planning with real-time contour-segment impact-rendering.
Ruan et al. (U. S. Patent No. 8,971,489 B2) disclosed a method and a system for real-time DMLC-based target-tracking with an optimal motion-compensating leaf adaptation.
Nord et al. (U. S. Patent No. 8,961,382 B2) disclosed a method and an apparatus pertaining to an optimization of a radiation treatment plan.
Nord et al. (U. S. Patent No. 8,331,532 B2) disclosed a method and a system for treating a moving target.
Nord et al. (U. S. Patent No. 8,295,436 B2) disclosed a method and an apparatus pertaining to optimizing a leaf-sequence plan in a radiation treatment.
Kilby et al. (U. S. Patent No. 8,180,020 B2) disclosed sequential optimizations for treatment planning.
Otto et al. (U. S. Patent No. 8,073,103 B2) disclosed systems and methods for an optimization of an on-line adaptive radiation therapy.
Siljamaki et al. (U. S. Patent No. 8,009,804 B2) disclosed a method of a calculation of a dose for multiple fields.
Otto (U. S. Patent No. 7,880,154 B2) disclosed methods and an apparatus for planning and delivery of radiation treatments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884